936 F.2d 519
JOHNSON CONTROLS, INC., Plaintiff-Appellant,v.SAFECO INSURANCE COMPANY OF AMERICA, Defendant-Appellee.
No. 89-8710.
United States Court of Appeals,Eleventh Circuit.
July 22, 1991.

David R. Hendrick, Scott K. Tippett, Atlanta, Ga., for plaintiff-appellant.
John V. Burch, PC, Bovis, Kyle and Burch, Matthew D. Williams, Atlanta, Ga., for defendant-appellee.
Appeal from the United States District Court for the Northern District of Georgia;  Jack T. Camp, District Judge.
Before TJOFLAT, Chief Judge, ANDERSON, Circuit Judge, and ESCHBACH*, Senior Circuit Judge.
PER CURIAM:


1
Appellant Johnson Controls, Inc. brought suit against appellee Safeco Insurance Company of America seeking payment on a surety bond.  Because this case involved an unanswered Georgia law issue involving the proper interpretation of O.C.G.A. Sec. 10-7-24 (1989)'s three-month statute of limitations, we certified the question to the Supreme Court of Georgia pursuant to Ga. Const. art. VI, Sec. 6 para. 4;  O.C.G.A. Sec. 15-2-9;  and Rule 37 of the Supreme Court of Georgia.  Johnson Controls, Inc. v. Safeco Ins. Co. of America, 913 F.2d 907 (11th Cir.1990).


2
The Supreme Court of Georgia has now answered the certified question in the affirmative.  Johnson Controls, Inc. v. Safeco Ins. Co. of America, 261 Ga. 364, 404 S.E.2d 556 (1991).  In light of the Supreme Court of Georgia's opinion, we affirm the district court's grant of summary judgment in favor of Safeco.


3
AFFIRMED.



*
 Honorable Jesse E. Eschbach, Senior U.S. Circuit Judge for the Seventh Circuit, sitting by designation